El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Los intereses de la justicia no son, exclusivamente, los del Pueblo, o los del acusado: son los de la sociedad toda intere-sada en que lo justo triunfe sobre lo injusto. Pueblo v. Arenas, 39 D.P.R. 16, 18 (1929).
Con este derrotero en mente, a petición del Estado, evalua-mos la juridicidad de la desestimación de la acusación contra Carlos R. Guzmán Camacho por tentativa de asesinato, pen-diente ante el Tribunal Superior, Sala de Ponce. Dicho foro concluyó que “someter nuevamente al acusado a juicio consti-tuía una doble exposición”.
I
El primer proceso comenzó a ventilarse el 1ro de diciembre de 1982. El Ministerio Público estaba representado por el fis*36cal Lie. José I. Rivera. Se desinsaculó el jurado. Declararon dos testigos de cargo. Al día siguiente otro más. Entonces el tribunal decretó un receso. Luego de dos transferencias, se fijó la continuación para el 15 de marzo. Ese día el Fiscal de Distrito, Lie. Pedro Goyco, informó que el fiscal José I. Rivera había sido asesinado y él no estaba en condiciones de continuar el juicio. Solicitó la disolución del jurado. El tribunal accedió por el fundamento de que esa muerte violenta constituía justa causa. El acusado se opuso. (1)
Subsiguientemente se sometió al acusado Guzmán Camacho a nuevo juicio. Éste planteó que ello constituía una doble ex-posición vedada por el Art. II, Sec. 11 de nuestra Constitución que reza: “Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito.” El tribunal de instancia, por voz de otro magistrado, así lo decretó.
hH hH
Resolvemos que el asesinato en Ponce del representante del Ministerio Público, Lie. José I. Rivera, constituyó un evento de tal magnitud e impacto, que constitucional y procesalmente justificó plenamente la disolución del jurado y la descontinuación del juicio original seguido contra Guzmán Camacho. No impide el segundo.
El procesamiento de causas criminales, por el Ministerio Fiscal, constituye una gestión clave e indispensable en el sistema de administración de justicia criminal, en el cual participan otras dos figuras centrales: los jueces y abogados defensores. Su importancia queda resaltada al considerar que el método de litigación tradicional está fundado en el sistema de adversario cuya importancia queda explicada del siguiente modo: “La esencia del sistema de adversario es el reto. La subsistencia de nuestro sistema de justicia criminal y el valor que representa depende de una constante búsqueda e inte-*37rrogantes creadoras de las decisiones de la autoridad en todas las etapas del proceso.” (Citas omitidas.) Informe de la Co-misión para el Estudio de la Fiscalía y Representación Legal del Estado de 26 de septiembre de 1974, Consejo sobre la re-forma de la justicia en Puerto Rico, págs. 1-2.
La Regla 144(d) de Procedimiento Criminal, en lo perti-nente autoriza la disolución del jurado antes del veredicto, si “ [s] e hubiere cometido algún error o se hubiere incurrido en alguna irregularidad durante el proceso que, a juicio del tribunal, le impidiere al jurado rendir un veredicto justo e vtrv-parcial”. (Énfasis suplido.) 34 L.P.R.A. Ap. II, R. 144(d). Una vez ejercida con cautela esa facultad, “la causa podrá ser juzgada nuevamente”. Id., R. 144. La razón que inspira la norma es que “el derecho valioso de un acusado a que su juicio se termine por el tribunal a veces debe quedar subordinado al interés público en juicios justos que terminen en fallos justos”. Pueblo v. Arteaga Torres, 93 D.P.R. 148, 153 (1966).
Al amparo de la citada regla, no se cuestiona que la muerte violenta de uno de los protagonistas forenses que intervienen en el juicio —como lo es el fiscal— es catalogable como una irregularidad durante el proceso. Tomamos conocimiento judicial del despliegue que el crimen tuvo en los distintos medios informativos del país y la indignación pública que generó en múltiples sectores. No podemos ignorarlo.
HH hH h-H
Los jurados son seres humanos. Esa condición es inseparable del proceso de administrar justicia. (2) Sin embargo, como juzgadores de hechos no les hemos atribuido una sensibilidad extrema. Pueblo v. Dones Arroyo, 106 D.P.R. 303, 311 (1977); Pueblo v. Andrádes González, 83 D.P.R. 849, 860 (1961); Pueblo v. Rivera Romero, 83 D.P.R. 471, 483 (1961). *38La doctrina reconoce que no todo error o irregularidad en un proceso macula la imparcialidad de un veredicto. Tiene que ser grave, perjudicial, sustancial e insubsanable. Hemos de con-cluir que el crimen de uno de los actores principales de alguna forma les afectó. Es natural, lógico y humano. El asesinato razonablemente generó varios sentimientos: o una simpatía hacia el fiscal ultimado y la causa que representaba; o un desa-grado o repulsión hacia el acusado; o ninguna reacción aní-mica. Esto último representaría una apatía colectiva o frial-dad emocional poco común de seres humanos normales.
¿Puede negarse aun en el campo de lo especulativo, que este trágico acontecimiento no impactó potencialmente a los jurados? “El jurado no está habituado a la prudencia del juez, que espera conocer la totalidad de las pruebas, para luego in-ferir de ellos su convicción. Por el contrario, lo impresionan las pequeñeces y se torna daltónico en cuanto a pruebas más graves. A veces una fruslería procesal, a la cual no le daría importancia alguna el técnico, llega a ser como el punto cén-trico de orientación mental, suficiente para convencer en uno u otro sentido.” E. Altavilla, Sicología Judicial, Ed. Depalma, Buenos Aires, 1970, Vol. II, págs. 1198-1199. ¿Constituyó una fruslería el asesinato y consabida ausencia procesal del fiscal Rivera?
Cualesquiera de las alternativas apuntadas sostienen la juridicidad de la disolución decretada. La imparcialidad de un jurado y su veredicto quedan igualmente tronchados cuan-do la irregularidad sustancial en el proceso, beneficia o crea animosidad hacia cualesquiera de las partes protagonistas. Tan malo es una ventaja hacia el Ministerio Fiscal como hacia la defensa. “La justicia debe ser igual para todos.” El Pueblo v. García, 32 D.P.R. 727, 731 (1924).
Solamente el juez que presidió el primer proceso tuvo ante sí todos los elementos de juicio visibles e intangibles de los efectos del crimen del fiscal Rivera. Apreció la atmósfera que esa muerte violenta creó. Nosotros carecemos de esa per-*39cepción. Lo prudente es que respetemos su discreción, pues “[a]l pasar sobre la actuación de un tribunal decretando la disolución del jurado, aun sobre la objeción del acusado, es preciso considerar que el juez de instancia está mejor situado para hacer una evaluación inteligente de la situación que mo-tiva la disolución”. Pueblo v. Arteaga Torres, supra, pág. 153. Después de todo, “la diferencia de criterio que en todo caso pu-diera haber entre su juicio y el nuestro en revisión sería una diferencia sólo de grado en la apreciación de los factores alu-didos y, en deferencia a su posición de observador perspicaz de los hechos ocurridos y sus consecuencias sobre el proceso, no deberíamos sustituir su juicio”. Piñero Agosto v. Tribunal Superior, 94 D.P.R. 204, 219 (1967).

Se dictará sentencia y revocará la desestimación decretada.

El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente a la cual se une el Juez Presidente Señor Trías Monge.
—O—

(1) Nuestra intervención se produce porque el acusado objetó tal disolu-ción. Un acuerdo entre las partes hubiese obviado este trámite.


(2) “[S]e reconoce la realidad de que los jurados a veces atemperan la ley a su propio sentido de justicia y así atemperada la aplican.” Pueblo v. Medina Ocasio, 98 D.P.R. 302, 305 (1970).